Exhibit 10.4

 

[g86321kei001.jpg]

 

May 10, 2012

 

Behringer Advisors, LLC

15601 Dallas Parkway, Suite 600

Addison, Texas  75001

 

Re:                               Second Quarter 2012 Asset Management Fees

 

Ladies and Gentlemen:

 

Reference is made to that certain Fifth Amended and Restated Advisory Agreement,
dated as of December 29, 2006, as amended (the “Advisory Agreement”), by and
between Behringer Harvard REIT I, Inc., a Maryland corporation (the “Company”),
and Behringer Advisors, LLC, a Texas limited liability company (the “Advisor”). 
Capitalized terms used herein but not defined herein shall have the meanings set
forth in the Advisory Agreement.

 

In consideration of the mutual agreements and covenants contained herein, and
for other good and valuable consideration, the receipt and sufficiency of which
is hereby acknowledged, the Company and the Advisor hereby agree as follows:

 

1.                                       Second Quarter 2012 Asset Management
Fees.  Notwithstanding anything to the contrary contained in the Advisory
Agreement, the Advisor, on behalf of itself and its Affiliates, and its and
their respective successors and assigns, hereby sets the Company’s obligation to
pay the Asset Management Fee to the Advisor at $5,000,000 for the second quarter
of 2012.  In doing so, the Advisor waives the Company’s obligation to pay
approximately $1.1 million in additional asset management fees that would
otherwise become due and payable during the quarter (based on assets held as of
April 1, 2012).

 

2.                                       Ratification; Effect on Advisory
Agreement.

 

(a)                                  Ratification.  The Advisory Agreement, as
amended by this letter agreement, shall remain in full force and effect and is
hereby ratified and confirmed in all respects.

 

(b)                                 Effect on the Advisory Agreement.  On and
after the date hereof, each reference in the Advisory Agreement to “this
Agreement,” “herein,” “hereof,” “hereunder,” or words of similar import shall
mean and be a reference to the Advisory Agreement as amended hereby.

 

[g86321kei002.jpg]

 

--------------------------------------------------------------------------------


 

3.                                       Miscellaneous.

 

(a)                                  Governing Law; Venue.  This letter
agreement and the legal relations between the parties hereto shall be construed
and interpreted in accordance with the internal laws of the State of Texas
without giving effect to its conflicts of law principles, and venue for any
action brought with respect to any claims arising out of this letter agreement
shall be brought exclusively in Dallas County, Texas.

 

(b)                                 Modification.  This letter agreement shall
not be changed, modified, or amended, in whole or in part, except by an
instrument in writing signed by both parties hereto, or their respective
successors or assignees.

 

(c)                                  Headings.  The titles and headings of the
sections and subsections contained in this letter agreement are for convenience
only, and they neither form a part of this letter agreement nor are they to be
used in the construction or interpretation hereof.

 

(d)                                 Severability.  The provisions of this letter
agreement are independent of and severable from each other, and no provision
shall be affected or rendered invalid or unenforceable by virtue of the fact
that for any reason any other or others of them may be invalid or unenforceable
in whole or in part.

 

(e)                                  Counterparts.  This letter agreement may be
executed in multiple counterparts, each of which shall be deemed to be an
original as against any party whose signature appears thereon, and all of which
shall together constitute one and the same instrument.  This letter agreement
shall become binding when one or more counterparts hereof, individually or taken
together, shall bear the signatures of all of the parties reflected hereon as
the signatories.  This letter agreement, to the extent signed and delivered by
means of electronic mail or a facsimile machine, shall be treated in all manner
and respects as an original agreement or instrument and shall be considered to
have the same binding legal effect as if it were an original signed version
thereof delivered in person.  No party hereto shall raise the use of electronic
mail or a facsimile machine to deliver a signature or the fact that any
signature was transmitted or communicated through the use of electronic mail or
a facsimile machine as a defense to the formation or enforceability of a
contract and each party hereto forever waives any such defense.

 

[The remainder of this page intentionally blank]

 

2

--------------------------------------------------------------------------------


 

If the foregoing meets with your approval, please indicate your acceptance of
this letter agreement by countersigning a copy of this letter agreement in the
space indicated below.

 

 

Very truly yours,

 

 

 

BEHRINGER HARVARD REIT I, INC.

 

 

 

 

  By:

/s/ Scott W. Fordham

 

  Name:

Scott W. Fordham

 

  Its:

Chief Operating and Financial Officer

 

 

Acknowledged and agreed, as of

the date first written above:

 

BEHRINGER ADVISORS, LLC

 

 

 

By:

Harvard Property Trust, LLC,

 

 

its Manager

 

 

 

 

 

 

 

 

 

By:

/s/ Robert S. Aisner

 

 

 

Robert S. Aisner

 

 

 

Chief Executive Officer

 

 

--------------------------------------------------------------------------------